

115 HR 7285 IH: Refugee Sanitation Facility Safety Act of 2018
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7285IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Ms. Meng (for herself, Mr. Engel, and Mr. Keating) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILL To provide women and girls safe access to sanitation facilities in refugee camps.
	
 1.Short titleThis Act may be cited as the Refugee Sanitation Facility Safety Act of 2018. 2.Secure access to sanitation facilities for women and girlsSection 501 of the Foreign Relations Act, Fiscal Years 1994 and 1995 (22 U.S.C. 2601 note) is amended in subsection (a)—
 (1)by striking and at the end of paragraph (10); (2)by striking the period at the end of paragraph (11) and inserting ; and; and
 (3)by adding at the end the following:  (12)the provision of safe and secure access to sanitation facilities, with a special emphasis on women and girls, and vulnerable populations..